                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

JUSTIN CHRISTOPHER,

      Plaintiff,                                    Case No. 18-cv-12952
                                                    Hon. Matthew F. Leitman
v.

CITY OF MADISON HEIGHTS, et al.,

     Defendants.
__________________________________________________________________/

       ORDER TERMINATING DEFENDANTS’ MOTION TO STAY
                DISCOVERY (ECF #16) AS MOOT

      On February 26, 2019, Defendants filed a motion to stay discovery in this

action pending resolution of, among other things, Plaintiff’s application for leave to

appeal in the Michigan Court of Appeals. (See Motion, ECF #16.) On May 22, 2019,

the parties reached a settlement to this action. (See Dkt.) Accordingly, the Court

TERMINATES Defendants’ motion to stay discovery (ECF #16) as MOOT and

WITHOUT PREJUDICE.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE
Dated: June 26, 2019




                                          1
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on June 26, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764




                                       2
